Citation Nr: 1242201	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-30 271	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety.

3.  Whether new and material evidence has been received to reopen a service connection claim for an irregular heartbeat. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active military service from August 1982 to September 2003. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for hypertension and anxiety, and determined that new and material evidence has not been received to reopen a service connection claim for an irregular heartbeat.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

On his VA Form-9 ["Appeal to the Board"], timely received in August 2009 as to the issues listed on the title page of this remand, the Veteran checked the box indicating that he wants a Board hearing at a local VA office before a Member of the Board [hereinafter, referred to as "Veterans Law Judge"].  Indeed, in the April 2011 "Appeal Pre-Certification Review," the Veteran's representative noted that the Veteran's hearing request had not been withdrawn.  Significantly, there is no indication in the claims file that the RO/AMC has scheduled a personal hearing for the Veteran, per his request.

It is a basic principle of Veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).   Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2012). 

In light of the Veteran's request for a hearing before a Veterans Law Judge, this appeal must be returned to the RO/AMC for the scheduling of such a hearing. 
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge, either in person, or via videoconference.  Notify the Veteran of the scheduled hearing at the latest address of record.  The Veteran, and his representative, should be notified in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2012).


